UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-6765



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HUGH LANDY STOVALL, a/k/a Hugh Landis Stovall,
a/k/a Landy, a/k/a Landy Bowers,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior
District Judge. (CR-89-136, CA-97-415-2)


Submitted:   July 22, 1998                 Decided:   July 31, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Hugh Landy Stovall, Appellant Pro Se. Laura Marie Everhart, Assis-
tant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Hugh Landy Stovall seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998) as barred by the one-year limitation period. Appel-

lant’s conviction became final in 1991, and he filed this motion on

April 24, 1997. The limitation period expired on April 23, 1997.

Thus, Appellant’s motion was not timely filed in the district

court. See Brown v. Angelone, ___ F.3d ___, No. 96-7173 slip op. at

10-11 (4th Cir. July 14, 1998). Accordingly, we deny a certificate

of appealability and dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the material before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2